DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 9, and 17 are amended. Claims 2-3 and 10-11 are cancelled. Claims 1, 4-9, and 12-20 filed 7/13/20 are pending. After further consideration of the arguments presented 7/13/20 and a further search, a new non-final rejection is being issued.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1, 4-9, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 4-8 are directed to a system, claims 9 and 12-16 are directed to a non-transitory computer readable medium, and claims 17-20 are drawn to a method, all of which are statutory classes of invention.
Nevertheless, independent claims 1, 9, and 17 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, interactive text message advertising system with personalized video content, in 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of interactive text message advertising system with personalized video content with generally recited computer elements such as a SMS gateway, a database, a server, and processor. Accordingly, the additional elements of a SMS gateway, a database, a server, and processor do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a SMS gateway, a database, a server, and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to 
Regarding dependent claims 4 and 12, the claims are directed to limitations which serve to limit by associating the customer profile criteria with a gender. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 13, the claims are directed to limitations which serve to limit by determining an advertising video. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 14, the claims are directed to limitations which serve to limit by associating the customer profile criteria with an age. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7 and 15, the claims are directed to limitations which serve to limit by associating the customer profile criteria with an income. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 18 and 19, the claims are directed to limitations which serve to limit by different advertising video. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

6.  	Claims 1, 4-9, and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalliola (2008/0312948) in view of Lichtenfeld et al (2008/0160964), Sampat et al (2009/0327488), and Choi et al (2007/0174490).
Re Claims 1, 9, 17: Kalliola discloses comprising: a short message service (SMS) gateway configured to send and receive text messages over a network (see [0038-0039] discloses gateway and messages); a database having stored thereon a plurality of advertising videos and metadata associated with at least a portion of the advertising videos indicating customer profile criteria most relevant for each respective advertising video (see Abstract discloses data and database); a server in data communication with the SMS gateway and the database, wherein the server includes a computer program embedded in a computer readable medium comprising computer executable instructions for execution by a processor, the computer program comprising (see [0039] discloses gateway): instructions to parse an opt-in text message received from the SMS gateway, including a determination of a customer phone number and a keyword associated with the opt-in text message, wherein the opt-in text message is an initial text message received from a customer without an existing customer profile (see [0009] discloses message); instructions to build a customer profile, in real time, 
However, Kalliola fails to disclose the following. Meanwhile, Lichtenfeld discloses instructions to analyze the metadata associated with the advertising videos to determine an advertising video that best matches the customer profile (see Abstract, [0023] discloses metadata). Lichtenfeld also discloses APIs (see [0017, 0019] disclose APIs). From the teaching of Lichtenfeld, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kalliola’s invention with Lichtenfeld‘s disclosure of analyzing metadata in order for “… conveying a message to a user of a mobile device (see Lichtenfeld Abstract).” 
However, Kalliola and Lichtenfeld fail to disclose the following. Meanwhile, Sampat discloses wherein the instructions to build the customer profile includes instructions regarding one or more application program interfaces (APIs) of one or more data sources with personally identifiable information (PII) (see [0026, 0030] discloses PII). From the teaching of Sampat, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kalliola’s and Lichtenfeld’s inventions with Sampat‘s disclosure of PII in order for “… providing a centralized consumer choice process… (see Sampat Abstract).”

Re Claims 4, 12: Kalliola discloses wherein the instructions include wherein the customer profile criteria associated with the advertising videos including a customer’s gender, wherein the instructions for determining an advertising video that best matches the customer profile selects a different advertising video for a male customer compared to a female customer based on metadata associated with the advertising videos (see [0061] videos).
Re Claims 5, 13: Kalliola discloses wherein the instructions for determining an advertising video that best matches selects a different advertising video for a male customer compared to a female customer even if the keyword received the opt-in text message is the same for a female customer and a male customer (see [0061] discloses videos).

Re Claims 7, 15: Kalliola discloses wherein the instructions include wherein the customer profile criteria associated with the advertising videos including a customer’s approximate household income, wherein the instructions for determining an advertising video that best matches the customer profile selects different advertising videos based on a customer’s approximate household income (see [0044] discloses profiles).
Re Claims 8, 16, 20: Kalliola discloses wherein the instructions to build the customer profile, in real time, includes instructions to merge together data regarding the customer identified from: (1) a data source with personally identifiable information (PII) regarding the customer; and (2) data derived from searching a plurality of social networks using a plurality of application programming interfaces (APIs) of the plurality of social networks (see [0003] discloses social networks).
Re Claim 18: Kalliola discloses wherein the advertising video selected for the first customer is different than the advertising video selected for the second customer due, at least in part, to the first customer profile being different than the second customer profile (see [0029] discloses different videos).
Re Claim 19: Kalliola discloses wherein the advertising video selected for the first customer is different than the advertising video selected for the second customer due, at 
Response to Arguments
7. 	Applicant's arguments filed 7/13/20 have been fully considered, and are not found to be persuasive. However, the Applicant’s arguments with respect to the 112 rejections were found convincing, therefore the 112 rejection was removed. The Applicant argues that Kalliola and Lichtenfeld do not disclose “the opt-in text message is an initial text message received from a customer, without an existing customer profile.” In [0009], Kalliola discloses “… opt-in recipient mobile number database…. receivers have either to opt-in to certain campaigns, or provide enough personal details for targeting the advertisements more precisely than in the traditional media.” In essence, there is no pre- existing data in Kalliola, they are asking for more information, therefore there is no existing customer profile. The new amendments have been addressed by the Choi reference above.
With regards to 101, the Examiner respectfully disagrees. As recited above, the receiving, building, analyzing, generating, and sending steps use generic computing elements and fall under certain methods of organizing human activity, as they deal with text message advertising. Then, the applicant argues that it satisfied Prong 2 by imposing a meaningful limit on the abstract idea. The Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 /NATHAN C UBER/ Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                              
/Fawaad Haider/
Examiner, Art Unit 3687